               Case 1:19-cv-00893-TSC Document 15 Filed 07/01/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 NATIONAL PUBLIC RADIO, INC.,
 et al.,
                           Plaintiffs,
                    v.                                     Civil Action No. 1:19-cv-0893-TSC
 U.S. DEPARTMENT OF HEALTH
 AND HUMAN SERVICES,
                           Defendant.


                                   JOINT STATUS REPORT

          Defendant, the U.S. Department of Health and Human Services (“HHS”), and Plaintiffs

National Public Radio, Inc. and Alison Kodjak, by and through their respective undersigned

counsel, submit this joint status report in response to the Court’s minute order dated January 17,

2020.

          1.       On March 28, 2019, Plaintiffs filed this action alleging that HHS had not responded

to their requests for records under the Freedom of Information Act (“FOIA”). Plaintiffs’ requests

generally seek FOIA logs, the calendars of Roger Severino, Director of the HHS Office for Civil

Rights, and Severino’s email communications containing specified search terms related to abortion

and reproductive rights. See Compl. ¶¶ 12, 18.

          2.       Pursuant to this Court’s Minute Order of May 15, 2019, the parties conferred and

agreed on a production schedule for documents responsive to the three requests at issue in this

matter.

          3.       On March 30, 2020, HHS completed its production of records responsive to NPR’s

requests.

          4.       The parties have engaged in settlement discussions and have agreed that there are

no remaining disputes on the merits. The parties’ settlement discussions regarding Plaintiffs’
            Case 1:19-cv-00893-TSC Document 15 Filed 07/01/20 Page 2 of 2




attorneys’ fees and costs are nearing a conclusion. The parties believe they are likely to conclude

a settlement agreement or determine whether further briefing is necessary by July 15, 2020.

       5.       Accordingly, and pursuant to the Court’s Minute Order of January 17, 2020, which

ordered the parties to file joint status reports every 30 days beginning on March 2, 2020, the parties

intend to file another joint status report on or before July 15, 2020, if the parties have not by that

date either stipulated to dismissal of this action or sought a briefing schedule regarding Plaintiffs’

attorneys’ fees and costs.


 Respectfully submitted,
 BALLARD SPAHR LLP                                    MICHAEL R. SHERWIN
                                                      Acting United States Attorney
 By: /s/ Matthew E. Kelley
 Matthew E. Kelley (#1018126)                         DANIEL F. VAN HORN, D.C. Bar #924092
 BALLARD SPAHR LLP                                    Chief, Civil Division
 1909 K Street NW, 12th Floor
                                                      By: /s/ Johnny H. Walker
 Washington, DC 20006-1157
                                                      JOHNNY H. WALKER, D.C. Bar # 991325
 Tel: (202) 661-2200; Fax: (202) 661-2299
                                                      Assistant United States Attorney
 kelleym@ballardspahr.com
                                                      555 4th Street, N.W.
                                                      Washington, District of Columbia 20530
 David J. Bodney (pro hac vice)
                                                      Telephone: 202 252 2575
 BALLARD SPAHR LLP
                                                      johnny.walker@usdoj.gov
 1 East Washington Street, Suite 2300
 Phoenix, AZ 85004                                    Counsel for Defendant
 Tel: (602) 798-5400; Fax: (602) 798-5595
 bodneyd@ballardspahr.com
 Counsel for Plaintiffs


 Dated: July 1, 2020




                                                  2
